COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In the Interest of J. S., A Child

Appellate case number:      01-19-00146-CV

Trial court case number:    2018-00409J

Trial court:                314th District Court of Harris County

        This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”) for both the mother
and the father of the child, J.S. On April 4, 2019, appointed counsel for the father, H.L.S.,
filed his appellant’s brief. On April 5, 2019, Michellé Placzek, appointed counsel for the
mother, A.W.H., filed an unopposed motion for a 14-day extension of time to file appellant
A.W.H.’s brief, which was due on April 1, 2019.

       Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2017). Here, the first notice of appeal was timely filed
on February 25, 2019, in the trial court from the February 7, 2019 final decree for
termination by appointed counsel for the father, H.L.S., setting the 180-day compliance
deadline for August 23, 2019. See TEX. R. APP. P. 26.1(b). Although this is appellant
A.W.H.’s first motion and it is unopposed, the accelerated schedule in termination cases
requires greater compliance with briefing deadlines and greater scrutiny of extensions.

       Appellant A.W.H.’s counsel contends that an extension is needed “because she
incorrectly calculated the deadline and therefore incorrectly docketed the date on her
calendar.” Thus, counsel requests a 14-day extension of time to file appellant A.W.H.’s
brief until April 15, 2019.

       Accordingly, appellant A.W.H.’s motion for an extension of time is GRANTED
until April 15, 2019. See TEX. R. APP. P. 38.6(d).

      It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes__________
                   x Acting individually     Acting for the Court
Date: _April 9, 2019______